Title: To George Washington from Captain Henry Lee, Jr., 8 November 1777
From: Lee, Henry Jr.
To: Washington, George



Sir
No. 8th 77.

Mr Lindsay is just returned from New castle & has brought with him two prisoners; the one Capt. Nicholas of the Eagle packet, the other, Capt. Fenwick of a sloop in the service of Government. These two gentlemen being fatigued with their ride, will not arrive at Headquarters, ’till tomorrow.
The transports have received orders to furnish themselves with six weeks provision, & make ready for sailing with all dispatch. A french ship laden with arms & ammunition lately taken by some of the enemy’s cruisers, was the other day brought into New-castle-harbour. There prevails a report in the fleet, that a channel has been discovered which avoids the chiveaux-de-frise, & that, the Somerset man of war is ordered up to try her success on the fort, by that route.
One of the enemy’s batteries on the Schuylkill has been launched two days past, & another is near finished. The mode now pursued by

the enemy in transporting supplies, to the city, is as follows. They land their provision, above Jone’s wharf, near a branch of Eagle-creek, they are carried from hence by water to Guiers dam, where they again put them in boats & readily convey them down another creek to the Schuylkill. There is no way of interrupting them in this business but by taking possession of Carpenters island.
Mr Lindsay acquaints me, that the enemy obtain large supplies of fresh provision &c. from the inhabitants in the lower Counties; his report of this & several other matters engages me to wish for an excursion for a few days in that country.
There is not the smallest interc⟨ourse⟩ now subsisting between the Coun⟨try⟩ & Navy from Wilmington to the Schuylkill. Your Excellency will please favor me by return of the dragoon with your instructions respecting this route. Enclosed is a Letr found; supposed to be wrote by Gen. Grant. I am with the most perfect respect your Excellencys most Obt H. Servt

Heny Lee jr

